Exhibit 10.51
FIRST AMENDMENT TO
TERMINATION PROTECTION AGREEMENT
     WHEREAS, a Termination Protection Agreement (the “Agreement”) was entered
into between Stanley P. Locke (“Executive”) and Thomas and Betts Corporation and
its successors and assigns (the “Company”) effective December 2, 2003;
     WHEREAS, the Company and Executive mutually consented to the amendment and
restatement of the Agreement, effective January 1, 2005, to reflect the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the related final Treasury Department regulations;
     WHEREAS, the Board approved the terms and provisions of such amended and
restated Agreement at its meeting on September 5, 2007; and
     WHEREAS, the Company and Executive desire to amend and restate the
Agreement further, in order to clarify certain of its provisions that are
governed by, or are otherwise subject to, Section 409A of the Code;
     NOW, THEREFORE, the Company and Executive the Agreement is hereby amended
as follows:
     1. Section 1 is hereby amended to read as follows:
     Defined Terms.
     Unless otherwise indicated herein, capitalized terms used in this Agreement
which are defined in Schedule A shall have the meanings set forth in Schedule A.
     The Company and Executive both agree that the definition of “Change in
Control” listed in Schedule A shall be used for Executive in any and all plans,
programs or agreements in which Executive participates or to which Executive is
a party in lieu of any similar definition used in such plans, programs or
agreements; provided, however, that the definition of “Change in Control” listed
in Schedule A shall not replace any such similar definition that serves as a
“permissible payment event” (within the meaning of Treas. Reg. § 1.409A-3(a))
under any such plan, program or agreement.
     2. Schedule A is hereby amended to read as follows:
     Section (e) of the Definition of “Change in Control” is deleted.
     The Definition of “Payment Date” is hereby amended to read as follows:
     “Payment Date” means (i) the Delayed Payment Date, if (A) the payment is
subject to Section 409A of the Code, (B) the payment event for purposes of
Section 409A of the Code is

 



--------------------------------------------------------------------------------



 



Separation from Service, and (C) on the Termination Date stock of the Company
(or any other entity considered a single employer with the Company under Treas.
Reg. §1.409A-1(g) or any successor thereto) is publicly traded on an established
securities market or otherwise, or (ii) in any other case, the date that is ten
(10) days after the Termination Date.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the ___day
of                                         , 2008.

         
 
  THOMAS & BETTS CORPORATION    
 
       
 
  By:    
 
 
 
Name    
 
  Title      
 
 
 
Stanley P. Locke    

- 2 -